DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Publication No. 2016/0055830 (hereinafter Lee) in view of Rieutort-Louis et al. U.S. Patent Publication No. 2019/0043418 (hereinafter Louis), Devos et al. U.S. Patent Publication No. 2005/0017922 (hereinafter Devos), Zhang U.S. Patent Publication No. 2018/0018931 (hereinafter Zhang) and further in view of Jeon et al. U.S. Patent Publication No. 2011/0181558 (hereinafter Jeon).
Consider claim 1, Lee teaches a display apparatus comprising (Figure 1, figure 6, figure 12 and figure 16): a plurality of Light modules (Figure 1 and figure 16, 400-1 to 400-N), a plurality of driving modules (Figure 12, Display Driver IC); and a controller configured to obtain a plurality of image signals corresponding to the plurality of Light modules based on an input signal (Figure 1 and [0053], 200A), control each of the plurality of Light modules based on the obtained plurality of image signals, and delay a phase of the plurality of image signals to control the plurality of image signals to be transmitted to the plurality of Light modules at different timings (Figure 6 and [0084], different timings T1-T12), wherein a first phase difference between the plurality of image signals is a value corresponding to one frame by a number of the plurality of modules (Figure 6, timings , wherein the controller is further configured to: delay the phase of the plurality of image signals sequentially by a predetermined time based on an arrangement state of the plurality of modules (arrangement illustrated in figure 16 includes 400-1, 400-2, 400-3 and 400-N), transmit a first image signal to a first module among the plurality of modules (Figure 6, at T7 for display 1 (see display 400-1 in figure 16)), transmit a second image signal that is delayed by the predetermined time from the first image signal, to a N-th module that is arranged at a greatest distance from the first module (Figure 6, at T8 for display 3 (see display 400-3 in figure 16)), transmit a third image signal that is delayed by the predetermined time from the second image signal, to a second module that is arranged at a greatest distance from the N-th module besides the first module (Figure 6, at T9 for display N (see display 400-N in figure 16)) and wherein the first image signal, the second image signal and the third image signal are transmitted within the time interval corresponding to the one frame (Figure 6, M+2 frame). 
Lee does not appear to specifically disclose calculating by dividing a time corresponding to one frame and Light Emitting Diode (LED) module.
However, in a related field of endeavor, Louis teaches a display (abstract) and further teaches calculating by dividing a time interval corresponding to one frame ([0041], row time may be calculated as the inverse of the frame rate divided by the number of columns of gate lines in the display) and Light Emitting Diode (LED) module [0020].

Lee and Louis do not appear to specifically disclose a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules, wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules, and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller.
However, in a related field of endeavor, Devos teaches an OLED tile display 300 (Figure 1 and [0020]) and further teaches a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules (Figure 1, OLED 116a-j and storage device 118a-j) and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules ([0021] and figure 1, module-specific data), wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules (Figure 1, power supply includes 112a-j and 114a-j), and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller ([0028] and figure 2 refer to activation of OLED by switches 218a-c and 216a-c and further refers to forward biased current during a particular time. [0007], adjusting the power supply voltage of an OLED display over time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust power supply for each module as taught by Devos with the benefit that voltage compensation is accomplished for any decrease in voltage due to the aging of any particular OLED 212 as suggested by Devos in [0033]. In addition, buffers units or storage device should be able to store module specific data as suggested by Devos in [0021].
Lee, Louis and Devos do not appear to control the plurality of display driving modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time. 
However, in a related field of endeavor, Zhang teaches a plurality of display units (abstract) and figure 2 and further teaches control the plurality of display driving  modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time ([0038], the memory modules 11 are controlled to synchronously output the sub-images corresponding to the display units in each frame of image to the display screens 10, so that the frames of complete image can be continuously displayed on the display screens 10. [0035] the memory module 11 is integrated with a drive circuit of the display 10 in the display unit, and the image transmission is achieved through an internal interface of an integrated circuit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide plurality of buffers or memories as taught by Zhang with the benefit that the controller 30 is also configured to control the memory modules 11 to synchronously output the sub-images corresponding to the display units in each frame of image to the displays 10, and thus frame of complete image can be continuously displayed on the display screens as suggested by Zhang in [0030], [0038] and figure 2.
Lee, Louis, Devos and Zhang do not appear to specifically disclose the controller is further configured to implement a clock embedding method in which a clock signal and a data signal in each of the plurality of image signals are transmitted on a single transmission line.
However, in a related field of endeavor, Jeon teaches a display includes a timing control, where the transmission unit has driving parts which embed the clock signals between the data signals (abstract) and further teaches the controller is further configured to implement a clock embedding method in which a clock signal and a data signal in each of the plurality of image signals are transmitted on a single transmission line (Figure 6, [0047] and [0049], CED1 in single transmission line 2; CED2 in single transmission line 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide clock embedding as taught by Jeon with the benefit that the number of signal lines can be significantly decreased, and electromagnetic interference (EMI) is reduced as suggested in [0017].

Consider claim 2, Lee, Louis, Devos, Zhang and Jeon teach all the limitations of claim 1. In addition, Lee teaches the controller is further configured to delay the phase of the plurality of image signals sequentially (Figure 6, Display#1, Display#2, Display#3, Display#N at M+2 frame), and a second phase difference between a first image signal output among the plurality of image signals and a last image signal output among the plurality of image signals is within a time interval corresponding to the one frame (Figure 6)

Consider claim 3, Lee, Louis, Devos, Zhang and Jeon teach all the limitations of claim 1. In addition, Lee teaches the plurality of image signals comprise at least one of a clock signal and a data signal ([0062], clock lane and four data lanes).

Consider claim 7, Lee, Louis, Devos, Zhang and Jeon teach all the limitations of claim 5. In addition, Lee teaches the plurality of modules (Figure 1, 400-1 to 400-N).  Louis teaches LED module comprise a plurality of Micro LED elements ([0029], pixels have organic light-emitting diode (thousand or more rows). OLED diodes are micro-elements).

Consider claim 8, Lee teaches a display apparatus (Figure 12) comprising a plurality of display modules including a plurality of Light modules (Figure 12, 400-1 to 400-N), and a plurality of controllers connected to the plurality of display modules (Figure 12, Driver IC 300-1 to 300-N); and an image processing apparatus configured to obtain a plurality of image signals corresponding to the plurality of display modules by processing an input image signal (Figure 12, image processing apparatus 200B and [0116], the operations of 300-1-300-N are similar to IC 300 in figure 1), and transmit the obtained plurality of image signals to the plurality of controllers (Figure 12,  300-1 to 300-N), wherein each of the plurality of controllers is configured to receive, from the image processing apparatus, the plurality of image signals corresponding to each of the plurality of Light modules [0085-0088], and control each of the plurality of Light modules based on the plurality of image signals (Figure 6, M+2 Frame), wherein a phase difference between the plurality of image signals is a value corresponding to one frame by a number of the plurality of modules (Figure 6, timings corresponding to frames), and wherein the plurality of controllers are further configured to: delay a phase of the plurality of image signals corresponding to each of the plurality of modules sequentially by a predetermined time based on an arrangement state of the plurality of modules, transmit, by a first controller among the plurality of controllers, a first image signal to a first module among the plurality of modules (Figures 6 and 16, display 1 in M+2 frame), transmit, by a second controller among the plurality of controllers, a second image signal that is delayed by the predetermined time from the first image signal, to a N-th module that is arranged at a greatest distance from the first module (Figures 6 and 16, display 3 in M+2 frame), and transmit, by a third controller among the plurality of controllers, a third image signal that is delayed by the predetermined time from the second image signal, to a second module that is arranged at a greatest distance from the N-the module besides the first module ((Figures 6 and 16, display N in M+2 frame)) and wherein the first image signal, the second image signal and the third image signal are transmitted within the time interval corresponding to the one frame (Figure 6, M+2 frame). 4
Lee does not appear to specifically disclose calculating by dividing a time corresponding to one frame and Light Emitting Diode (LED) module.
However, in a related field of endeavor, Louis teaches a display (abstract) and further teaches calculating by dividing a time corresponding to one frame ([0041], row time may be calculated as the inverse of the frame rate divided by the number of columns of gate lines in the display) and Light Emitting Diode (LED) module [0020].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to divide by a time corresponding to one frame as taught by Louis with the benefit that the time duration is limited by the frame as suggested in [0041]. In other words, the driving time should be a portion of the frame. Furthermore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have LED display as taught by Louis with the benefit that LED arrays are direct emission displays as well known in the art. In addition, OLED displays can be flexible as suggested in [0051].
Lee and Louis do not appear to specifically disclose a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules, wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules, and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller.
However, in a related field of endeavor, Devos teaches an OLED tile display 300 (Figure 1 and [0020]) and further teaches a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules (Figure 1, OLED 116a-j and storage device 118a-j) and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules ([0021] and figure 1, module-specific data), wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules (Figure 1, power supply includes 112a-j and 114a-j), and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller ([0028] refers to activation of OLED by switches 218a-c and 216a-c and further refers to forward biased current during a particular time. [0007], adjusting the power supply voltage of an OLED display over time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust power supply for each module as taught by Devos with the benefit that voltage compensation is accomplished for any decrease in voltage due to the aging of any particular OLED 212 as suggested by Devos in [0033]. In addition, buffers units or storage device should be able to store module specific data as suggested by Devos in [0021].
Lee, Louis and Devos do not appear to control the plurality of display driving modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time. 
However, in a related field of endeavor, Zhang teaches a plurality of display units (abstract) and figure 2 and further teaches control the plurality of display driving  modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time ([0038], the memory modules 11 are controlled to synchronously output the sub-images corresponding to the display units in each frame of image to the display screens 10, so that the frames of complete image can be continuously displayed on the display screens 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide plurality of buffers or memories as taught by Zhang with the benefit that the controller 30 is also configured to control the memory modules 11 to synchronously output the sub-images corresponding to the display units in each frame of image to the displays 10, and thus frame of complete image can be continuously displayed on the display screens as suggested by Zhang in [0030], [0038] and figure 2.
Lee, Louis, Devos and Zhang do not appear to specifically disclose the controller is further configured to implement a clock embedding method in which a clock signal and a data signal in each of the plurality of image signals are transmitted on a single transmission line.
However, in a related field of endeavor, Jeon teaches a display includes a timing control, where the transmission unit has driving parts which embed the clock signals between the data signals (abstract) and further teaches the controller is further configured to implement a clock embedding method in which a clock signal and a data signal in each of the plurality of image signals are transmitted on a single transmission line ((Figure 6, [0047] and [0049], CED1 in single transmission line 2; CED2 in single transmission line 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide clock embedding as taught by Jeon with the benefit that the number of signal lines can be significantly decreased, and electromagnetic interference (EMI) is reduced as suggested in [0017].

Consider claim 9, Lee, Louis, Devos, Zhang and Jeon teach all the limitations of claim 8. In addition, Lee teaches the plurality of modules (Figure 1, 400-1 to 400-N), wherein the plurality of modules are connected to form at least one of the plurality of display modules (Figure 1 and [0047], multi-display system). Furthermore, Louis teaches LED module comprise a plurality of Micro LED elements ([0029] and figure 3, pixels have organic light-emitting diode (thousand or more rows). OLED diodes are micro-elements). 
 
Consider claims 10-12, 16, these claims include the limitations mentioned in claims 1-3, 7 and thus these claims are rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Jeon).
On page 11, Applicant argues that “Devos fails to disclose “adjusting a supply time of the driving current”. The Office respectfully disagrees for the following reasons.
Devos teaches in [0028] and figure 2, any one or more OLED 212 may be activated at any given time. By contrast, along a given column line, only one OLED 212 may be activated at any given time. In the above-described operation, the states of all switches 216 and bank switches 218 are dynamically controlled by external control circuitry. Thus, the supply time of the driving current is adjusted by the states of all switches. Consequently, this argument has been considered but it is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/           Primary Examiner, Art Unit 2621